Citation Nr: 0310558	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for strain of the 
paravertebral lumbar muscles on the right.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1957 until 
December 1958 and from July 1959 until March 1961.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.

The issue on appeal was previously denied by the Board in a 
May 2000 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2001 Order, the Court vacated the May 2000 
Board decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).

The matter was again reviewed by the Board in September 2001, 
at which time a remand was ordered to accomplish further 
development.  

REMAND

In September 2001, the Board remanded the veteran's claim of 
entitlement to service connection for strain of the 
paravertebral lumbar muscles on the right.  The RO was 
instructed to advise the veteran of alternate records that he 
could submit to establish that he sustained a back injury in 
service.  Such records included insurance reports, employment 
medical examinations, photographs and the like.  
Correspondence dated October 2001 and July 2002 apprise the 
veteran in general terms of the evidence he needed to submit 
to substantiate his claim.  However, neither letter contained 
any discussion of alternate record sources, as specifically 
requested in the Board's September 2001 remand.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
additional development is required before the Board may 
engage in appellate consideration of the veteran's claim.



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should apprise the veteran of 
alternate record sources that could 
establish his claim.  Such sources should 
include insurance reports, employment 
medical examinations and photographs, and 
these sources should be explicitly noted 
in correspondence to the veteran.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
to obtain additional development; the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in 


connection with his current appeal.  No action is required of 
the veteran until he is notified.  





	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).


 

